SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2011 Commission file Number 1-7602 EXCALIBUR INDUSTRIES (Exact name of registrant as specified in its charter) UTAH 87-0292122 State or jurisdiction IRS Employer of incorporation or organization Identification No. Address of principal executive offices Post office Box 3551 Duluth, Minnesota55803 Registrant’s telephone number (218) 724-4711 E-Mail address mhubert1@msn.com Securities registered pursuant to Section 12(b) of the Act Title of Each Class Name of each exchange on which registered Common stock (Par value $0.01 per share) None Securities registered pursuant to Section 12(g) of the Act None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.Yes[X]No [] State the aggregate market value of the voting stock held by non-affiliates of the registrant.The aggregate market value shall be computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within 60 days prior to the date of filing.As of May 31, 2010, no bid or asked prices are available. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of May 31, 2011, the registrant had total outstanding shares of 6,319,307, $0.01 par value common stock.On March 15, 2011, Mr. John T. Morrow CPA was granted Twenty-Five Thousand (25,000) shares of common stock warranty – strike price of 1.00/share – term ten years. Securities and Exchange Commission - Form 10-K Excalibur Industries - May 31, 2011 Page 2 ITEM 1 - BUSINESS Excalibur Industries is a Utah corporation formed by the consolidation of Tower Enterprises (formerly Moab Uranium Company) and The Thrifty Helper on June 1, 1971.In January 1972, Excalibur purchased all of the issued and outstanding shares of capital stock of Mountain West Mines, Inc., a Nevada corporation, which is now a wholly owned subsidiary of Excalibur. Excalibur Industries is a natural resources business enterprise, primarily involved in uranium mining.The domestic uranium fuels-sector of the nuclear power industry has been crippled since the Three-Mile Island incident which resulted in the public’s loss of faith.Throughout these 43 years Excalibur has maintained ownership of several ISL uranium deposits in the Powder River Uranium District, in the firm belief that the nuclear power component of the world’s electrical needs would expand. The nuclear power industry has once again suffered a world-wide set-back due to the events at Japan’s Fukushima Paiichi Power Station.The market for supplying the current world need for uranium fuel shouldn’t be affected – short term. Excalibur’s uranium position in Powder River Basin is maintained through contracts.Uranium production has been and is occurring on properties covered by contract and royalty payments due have not been paid.Litigation to establish Excalibur’s contractual rights was filed in the United States District Court for the District of Wyoming on April 20, 2004.On July 13, 2005, The 10th United States District Court ruled against MWM position and fined MWM $510,000.00.On November 22, 2006, The United States Court of Appeals affirmed the verdict and returned for hearing the $510,000.00 judgment to the 10th U. S. District Court.On May 8, 2007, the $510,000.00 judgment was dismissed with a $3,465.00 in assessed court costs. Excalibur (MWM) filed lawsuit against Cleveland-Cliffs Iron Company in the U. S. District Court for the Northern District of Ohio.On February 13, 2009 the case was ordered back to U. S. District Court of Wyoming without a ruling. August 2009 the Wyoming District Court barred MWM from bringing a lawsuit against Cleveland-Cliffs “res judicata”.No appeal was filed.Court further approved of a $349,462 attorney fee against MWM. On December 10, 2009, MWM settled this $349,462 attorney fee charge with Cliffs Natural Resources.Payment made from monies to be received from Power Resources royalty due MWM payable $50,000.00 per year for two years – total $100,000.00. In an attempt to enforce the clear and unambiguous terms of the Option and Agreement Cliffs & MWM May 17, 1967, et al, MWM failed in six separate lawsuits: 1. May 27, 2005 Wyoming District Court – Magistrate William Beaman 2. July 13, 2005 Wyoming District Court – Judge Clarence Brimmer 3. November 26, 2006 U. S. Court of Appeals 10th Circuit – Circuit Judges Lucero, Siler, & O'Brien 4. February 12, 2008 Supreme Court of the United States Plaintiff Pleading for Verdict Review submitted by Joseph P. Hubert, CPG, President Excalibur Industries February 13, 2009 Northern District Court of Ohio – Judge Ann Aldrich 5. July 19, 2009 Wyoming District Court rejected lawsuit – Judge Clarence Brimmer At no time did the architect and prime mover of this largest exploration project in U. S. mining history, Mr. Joseph P. Hubert, CPG, ever appear before a jury. Securities and Exchange Commission - Form 10-K Excalibur Industries - May 31, 2011 Page 3 URANIUM REPORT POWDER RIVER BASIN-WYOMING - HISTORY A. Mountain West Mines, Inc. Beginning in 1965, Mountain West Mines Inc., a private corporation founded by Claude E. Nugent, Robert H. Ruggeri and Joseph P. Hubert, operated the underground Betty Mine and the open pit Glade Mine in the Elk Ridge, Utah uranium district, each operation ending upon the completion of their respective AEC contracts. During the dormant years of the domestic uranium industry, Mr. Joseph P. Hubert, CPG continued full-time uranium exploration.In 1966, Mountain West Mines began its successful geologic exploration of the Powder River, Wyoming Uranium District.A large scale mineral property program was begun, along with the beginning of the district reconnaissance drill hole fence project. In 1967, the Nuclear Power Industry revived interest in uranium fuels and the Powder River Basin began to attract major corporate attention.MWM in order to maintain viability was forced to seek outside financial assistance. B. The Cleveland-Cliffs Iron Company (Cliffs Natural Resources Corp.) Excalibur (Mountain West Mines Inc.) entered into an Option and Agreement dated May 17, 1967, an Addendum dated August 29, 1967, an Addendum dated August 31, 1968, and a Deed and Agreement dated October 20, 1976 with the Cleveland-Cliffs Iron Company.MWM did not transfer, pledge or sell any mineral rights to Cliffs – only exclusive operating rights. Excalibur (MWM) retained a 4% yellow cake royalty on all production resulting from the operations of the Cleveland-Cliffs Iron Company,its assigns and/or its Successor in Interest within an Area of Interest(AMI) defined as Townships 33 through 50 North of Ranges 69 through 79 West, 6th principal meridian – a common business franchise restriction for protection for both principals. (See map)The Collins Draw ISL pilot program produced a minor royalty credit to Excalibur. In 1986, failing the contractual obligation of furnishing Excalibur with prior written notification, the Cleveland-Cliffs Iron Company assigned its operating rights to the Ruby ranch project subject to the terms and conditions of MWM/Cliffs agreements to Magnox Electric plc (UK) subsidiary Central Electricity Generating Board Exploration (America) (CEGB).Cliffs retained reimbursement responsibility for Area of Interest royalty obligation to Excalibur payable by its Successor in Interest within the Area of Interest, less subject lands.In the event of project abandonment by CEGB (et al), operating rights must be reassigned to Cliffs.Cliffs remains responsible for the contract terms to this day. In 1987, failing the contractual obligation of furnishing Excalibur with prior written notification, the Cleveland-Cliffs Iron Company assigned its operating rights to the Greasewood Creek and North Butte projects subject to the terms and conditions of the MWM and Cliffs agreements to Uranerz USA, Inc. (Germany).Cliffs retained reimbursement responsibility for Area of Interest royalty obligations to Excalibur payable by its Successor in Interest within the Area of Interest less subject lands.In the event of project abandonment by Uranerz, must be reassigned to Cliffs.Cliffs remains responsible for the contract terms to this day. Cliffs sold Excalibur’s advance royalty credit of some $1,319,287 to Uranerz USA (Germany) – again no prior notification. Securities and Exchange Commission - Fporm 10-K Excalibur Industries - May 31, 2011 Page 4 CORPORATE ASSETS POWDER RIVER URANIUM DISTRICT – WYOMING 1. The principal asset of Excalibur Industries is the uranium mineral ownership of all Area of Mutual Interest (AMI) projects as established by the May 17, 1967 Option & Agreement between Mountain West Mines and The Cleveland-Cliffs Iron Company. 2. The December 9, 2005 Option & Sales Agreement on some 14,000 acres of mineral rights – Excalibur Industries/Uranerz Energy Corporation. 3. On August 17, 2010, Excalibur traded its Powder River Drill Hole Library to Uranerz Energy Corporation (URZ) for two million share warrants of URZ stock – strike price $3.00 – four-year term with scheduled execution. 4. The May 17, 1967 Option and Agreement – MWM/Cliffs has multiple illicit violations of contract terms.Some five court attempts by Excalibur have failed to rectify this the largest legal conflict in U. S. mining history.The adverse Appellate Court ruling did, however, in an adjunct ruling, validated the “Buyer/Cliffs agreements.Cliffs remains totally accountable. 5. The August 22, 1973 Mining Deed/MWM – American Nuclear (ANC) Corporation transferred some 400 unpatented mining claims to ANC with a reserve 2 ½% royalty to MWM.ANC later entered into a Joint Venture with T.V.A.The ANC/TVA mineral acreage changed hands several times.June 11, 1999, Pathfinder (Cogema) acknowledged ownership with 2 ½% royalty obligations to MWM.In August 2010, project changes suggest via Uranium One, the Russian ARMZ (Rosatom) now controls Uranium One Powder River Basin holdings, all now subject to AMI 4% royalty to Excalibur. A. 2011 Cliffs Royalty Obligations to Excalibur As Agreed to in the 1967 Option: Agreement of May 17, 1967 – MWM/Cliffs 1. 8% yellow cake on:North Butte/Brown deposit – 2002 – approx. 26,000,000 lbs. Greasewood deposit – 2002 – 4,000,000 lbs. 4% yellow cake on:Ruby Ranch deposit – 2002 – 6,400,000 lbs. :Highland depositand :Smith Ranch deposit – 2005 – 25,000,000 lbs. :Ruth deposit – 2005 – 800,000 lbs. :Reynolds Ranch – 2005 – 16,000,000 lbs. 2. 4% yellow cake on:Brown Ranch deposit - and : Irigaray deposit - and : Christensen deposit – 1998 – 2,800,000 lbs. B.2011 ARMZ royalty obligation to Excalibur as agreed to in the Mining Deed of August 22, 1973MWM/American Nuclear Corporation (ANC) –2 ½% yellow cake on Brown Ranch Deposit – in 400 plus claim block Securities and Exchange Commission - Form 10K Excalibur Industries - May 31, 2011 Page 5 C. 2011 Uranerz Energy Corporation (URZ) obligation to Excalibur as agreed to in the Option andPurchase Agreement of December 9, 2005 – Excalibur has a $250,000.00 advance royalty obligationto URZ 8% yellow cake on:Nichols Ranch deposit – 2010 – 2,950,000 lbs Hank deposit 2010 – 2,250,000 lbs. Doughstick deposit – 2011 – 500,000 lbs. Cliffs AMI royalty obligations of 4% per pound yellow cake production has not been paid.The AMIproduction by Cliffs joint venture/successor in interest as recorded by Wyoming State MineInspectors: Power Resources (CEGB) Cogema (Pathfinder) Year Mine Year Mine Highland Irrigary 58 Highland & Smith (Cameco-Power Resources-Pathfinder Smith Power Resources (Cameco) TOTALS: 26,312,000 lbs. VALUE: $1,600,000,000 ROYALTY DUE: $65,000,000 plus 7% Compound Interest Total of current undisclosed contingency liabilities due Excalibur: $200,000,000+ Securities and Exchange Commission - Form 10-K Excalibur Industries - May 31, 2011 Page 6 C.Uranerz Energy Corporation - Vancouver, BC Canada (not to be confused with Uranerz USA) onDecember 9, 2005, Excalibur optioned its 44 unpatented mining claims in Powder River toUranerz Energy.Option term is three years, with thecommitment of $750,000.00 fieldexpenditures and an advance royalty payment of $250,000.00.Excalibur is very fortunate insecuring the extensive expertise of Uranerz management and ISL operations. Uranerz has announced uranium resources of some 2,500,000 lbs. on the Hank project.The Nichols Ranch and Doughstick resources total more than 5,000,000 lbs.State and Federal mining licenses and permit applications for ISL production were filed in December 2007.Excalibur/Uranerz contract has a yellow cake royalty of 8%.(See maps) D.MWM sold American Nuclear Corporation 400+ unpatented claims with a retained 2½% yellowcake royalty.These claims have been transferred to several owners during the depressed uraniumindustry year.The last correspondence citing ownership was on June 11, 1999 from PathfinderCogema). Pathfinder having purchased the Uranerz USA/Cliffs – Joint Venture Agreement (NorthButte/Greasewood deposits) assumes the legal status of Joint Venture to Cliffs i.e. successors ininterest, legal representative and assigns of the respective parties.No prior notice was receivedby MWM – Cliffs is totally responsible to MWM for its Joint Venture activities.To date, Cliffsis in total violation of the contract terms. Royalty obligations to MWM by Cliffs are as follows: Cliffs – AMI – 4%Irigary Cliffs – AMI – 4%Christensen Ranch Cliffs – AMI – 4% <> 6 ½% Brown Ranch (note:if Brown deposit was sold to Cameco, then the total royalty is 10½%) MWM – UNG – 2½% (Cliffs – AMI – 4% Cameco/Cliffs) Note:Pathfinder “sold” these operating rights to Greasewood and North Butte deposits to Cliffs’ joint venture partner, Cameco, which carried the AMI royalty of 4%.Cliffs is now contractually responsible to MWM for this 4% and joint venture contract via CEGB of 4% royalty.Total of 8% on North Butte’s some 25,000,000 lbs. reserves and resources. Recent reported project transactions between Uranium One and Russian JSC Atomredmetzoloto (ARMZ) has transferred these rights but not the obligations. E.On August 17, 2010, Excalibur Industries Powder River Drill Hole Library of some 6,000,000 feet ofelectric logs and drill hole location maps were exchanged for 2,000,000 warrants of Uranerz EnergyCommon Stock. Pertinent exchange items are as follows: 1) 2,000,000 share warrants – divided into four parcels. 2) Strike Price of $3.00/share. The following is the four warrant exercise schedule: A) 500,000 shares @$3.00 anytime between now and June 30, 2014. B) 500,000 shares @$3.00 anytime between July 1, 2011 and June 30, 2014. C) 500,000 shares @$3.00 anytime between July 1, 2012 and June 30, 2014. D) 500,000 shares @$3.00 anytime between July 1, 2013 and June 30, 2014. Note:There is a 6 month “hold” restriction upon each warrant at exercise date. Securities and Exchange Commission - Form 10-K Excalibur Industries - May 31, 2011 Page 7 3) The 2,000,000 shares are now registered with the American Stock Exchange. 4) On August 25, 2010, the URZ Board of Directors issued a Shareholder Rights Plan which sets an Exercise Price at US $8.75/share in any future takeover event. 5) The four warrant parcels are stored at Wells Fargo Bank NA safe deposit vault, Duluth, MN 6) The warrants can only be redeemed at the direction of Excalibur’s Board of Directors. 7) Current access to the Safe Deposit Storage is limited to:Mr. Dexter A. Larsen, Atty/Fryberger, Buchanan, Smith & FrederickP. A. 302 W. Superior Street, Ste. 700, Duluth, MN 55802; and Joseph P. Hubert, President Excalibur Industries. 8) Mr. Dexter A. Larsen has agreed to exercise the warrants, during their time frame, with proper written authorization from Excalibur’s Board of Directors. Note:There is no restriction on Excalibur’s right to sell the warrants to a third party at any time. Excalibur is appreciative of the effort and expertise of Mr. Dexter A. Larsen, Esq. during these negotiations.We feel confident the documents are sound and will be time worthy. Due to Nuclear Power Plant events in Japan and the delay in Uranerz mill permits, the currentprice of uranium is 57.75/lb. and Uranerz Energy stock is trading at $3.03 (AMEX). ITEM 2 – PROPERTIES Excalibur (MWM) never sold a single acre of mineral rights in the AMI to Cliffs.The over 300 square miles of mineral ownership by Excalibur was largely lost due to failure to pay BLM because of the loss of AMI royalty income in the U. S. Court of Appeals ruling. Cameco Resources does not own the mineral rights to North Butte/Brown, Ruby Ranch and Greasewood deposits.Cliffs had only operating rights to these projects.Excalibur has never been notified by Cliffs to even the transfer of specifically cited privilege.This ownership claim is a falsehood. Mountain West Mines, Inc. (Mountain West) a wholly owned subsidiary of Excalibur, owns a royalty interest in approximately 85 patented lode mining claims, and numerous unpatented lode mining claims in the Powder River Basin in Converse, Johnson and Campbell Counties, Wyoming.These properties had capitalized costs of $347,032, and are directly related to the advance royalties received from Cliffs as described in Item 1 of this Form 10-K.The extent of any ore bodies and related possible collection of production royalties is not determinable at this time. In May 1986, Cliffs conveyed, subject to the MWM/Cliffs agreements, to Magnox Electric plc subsidiary, Central Electricity Generating Board Exploration Inc.63.688 acres of patented claims and 12 unpatented mining claims (Ruby Ranch project).No prior notice was received by MWM.In 1989, Magnox Electric through its subsidiaries CEGB and Power Resources Inc. acquired 75% interest in the Highland Uranium Project (HUP) from Everest Exploration (et al). HUP is subject to the terms and conditions of the May 17, 1967 Option and Agreement and Addenda between MWM/Cliffs. According to newspapers and other published accounts, HUP uranium production by Magnox Electric subsidiaries indicates a multi-million dollar royalty payment is due Excalibur from Cliff Natural Resources Corp. (Cliffs). In January 1997, Cameco Corporation (Canada) purchased the assets of Power Resources from Magnox Electric plc (UK) along with the obligations and conditions set forth in the May 17, 1967 Option and Agreement and Addenda between MWM/Cliffs.No prior notice was received by MWM. Securities and Exchange Commission - Form 10-K Excalibur Industries - May 31, 2011 Page 8 The right of reassignment of all uranium mineral properties acquired by Cliffs, its successors in interest and/or assigns within the Area of Interest is retained by Excalibur as set forth by the May 17, 1967 Option and Agreement. In April 1987, Excalibur had not received the contractual obligation of prior written notice when Uranerz USA (Germany) purchased unpatented claims and the below cited patented claims along with the remaining portion of MWM advance royalty from Cliffs.The transaction subjected Uranerz USA to the obligations as conditions set forth in the May 17, 1967 Option and Agreement and Addenda between MWM/Cliffs. North Butte Deposit Area Pfister Patent - 49-77-0019 222,420 acres Brown Patent - 49-77-0022 730,016 acres 952,436 acres Surface acres included with mineral acres 309,000 acres Greasewood Creek Deposit Area Greasewood Creek Patent - 49-75-0068 646,596 acres Surface acres 0.000 acres In May 1991, failing the contractual obligation of furnishing Excalibur with prior written notification, Pathfinder Mines, Inc., subsidiary of Cogema-France, purchased Uranerz USA Powder River Uranium holdings along with the remaining portion of MWM advance royalty.This transaction subjected Pathfinder to the terms and conditions as outlined in the May 17, 1967 Option and Agreement and Addenda between MWM/Cliffs. In 1973, Excalibur sold mining claims, Brown deposits in Campbell and Johnson Counties, Wyoming to American Nuclear Corporation.The project became a part of a joint venture between American Nuclear and the Tennessee Valley Authority.At public auction in 1991, they sold this project along with their entire holdings to General Atomic.In 1992, General Atomic sold this same project to Pathfinder. Excalibur retains a 2 ½ % yellow cake royalty from the ANC contract.Pathfinder sold the Brown deposit to Cameco (Power Resources) which carried a 4% yellow cake AMI royalty. In 2001, failing the contractual obligation of furnishing Excalibur with prior written notification, Pathfinder Mines Inc. (Cogema) executed Special Warranty Deeds with Cameco Corporation (Canada) through its wholly owned subsidiary Power Resources Inc., transferring Pathfinder’s Powder River uranium holdings.Camecos’ acquisition of that portion of Pathfinder’s mineral properties acquired from the Uranerz/Cliffs contract, commits Cameco and its wholly owned subsidiary Power Resources Inc. to a second acknowledgment to the terms and conditions in the May 17, 1967 Option and Agreement and Addenda between MWM/Cliffs.These mineral lands are within the Area of Interest and are subject to a 4% yellow cake gross royalty in addition to the royalty obligations inherent in their title. The Special Warranty Deed grants Pathfinder a royalty interest in these deposits contrary to the MWM/Cliffs agreement provisions which allowed no liens of any kind, a distinct contract violation. Securities and Exchange Commission - Form 10-K Excalibur Industries - May 31, 2011 Page 9 In 2001, Quivira Mining Company reassigned the 270 claims to Excalibur.Through funds advanced by CEO Joseph P. Hubert, 100% ownership of six (6) potential ISL reserves were held by Excalibur.(The failure to receive royalty income from the Highland & Smith Ranch, Excalibur was financially unable to retain the majority of this claim block.)The six reserves are:Verna Ann, Niles Ranch, Willow Creek, Doughstick, Hank and Nichols Ranch. Uranerz drilling to date has defined commercial ISL deposits of uranium at Nichols Ranch, Doughstick, Hank and Willow Creek. Independent review by NI 43-101 qualified persons summary as follows: Nichols Ranch:2,949,546 lbs.Grade 0.114U3O2 Hank:2,236,050 lbs.Grade 0.123U3O2 Doughstick:in preparation (estimated 520,000 lbs. grade 0.067 U3O8) Note:GT .20 A central processing facility at Nichols Ranch is being licensed for 2 million lbs. per year – initial target production of 600,000 to 750,000 lbs. per year. ITEM 3 - LEGAL PROCEEDINGS On April 20, 2004, the firm of Lindquist & Vennum P.L.L.P. filed in the United States District Court for the District of Wyoming, a Complaint for Damages and Declaratory judgment on behalf of Excalibur wholly owned subsidiary Mountain West Mines, Inc., Plaintiff versus The Cleveland-Cliffs Iron company, Powers Resources, Inc. and Pathfinder Mines Corporation, Defendants. Litigation is directed to establishing contractual rights defined in the MWM/Cliffs May 17, 1967 Option and Agreement with addendum and deeds. Among the covenants claimed to be breached are failure to provide production data and royalty due on the Highland Uranium Project, the Christianson Ranch Mine and the Smith Ranch ISL project; and, the failure to offer for reassignment on AMI mineral properties prior to abandonment. On May 27, 2005, Judge Brimmer dismissed our complaint. Response filed June 9, 2005. On July 13, 2005 Judge Brimmer dismissed our complaint and fined Excalibur $510,000.00 court costs - frivolous action penalty. Lindquist and Vennum’s Mr. Morris filed our appeal on December 6, 2005 in the U. S. Court of Appeals 10th Circuit. On November 22, 2006, the U. S. Appellate Court ruled the AMI obligations of the MWM/Cliffs Agreement were unenforceable and erased some $50,000,000.00 of past-due royalty and interest payment.This incredible ruling basically gutted the MWM/Cliffs contract and left the MWM owned deposits of North Butte, Greasewood, Ruby, and Brown in the hands of Cameco.The Appellate Court returned for review of the $510,000.00 fine.On May 8, 2007, the U. S. District Court dropped the $510,000.00 fine and charged MWM $3,465.00 in court costs. The Lindquist & Vennum law firm has fulfilled all of its obligations to Excalibur and no longer represents the corporation in the MWM/Cliffs contract dispute. Securities Exchange Commission - Form 10-K Excalibur Industries - May 31, 2011 Page 10 On December 7, 2007 and July 15, 2010, on behalf of Excalibur CEO Joseph P. Hubert submitted to The Chief Justice of the Supreme Court of the United States a pleading for verdict review of these court decisions.On February 12, 2008 the Office of the Clerk rejected our requests and returned the petition.On February 17, 2011, the Office of the Clerk rejected our seventh request and returned the petition. On July 29, 2008, the Cleveland, Ohio law firm of Mansour, Gavin, Gerlack & Manas Co. L.P.A. agreed to represent Excalibur in legal proceedings against the Cleveland-Cliffs Iron Company.The lawsuit was filed in August.Excalibur has paid $50,000.00 for expenses and MGGM is retained on a one-third (33 1/3%) contingency basis. The law suit was rejected by both U. S. District Courts (Ohio & Wyoming) and Excalibur committed to pay Cliffs legal costs of $100,000.00 from future royalties. The law firm of Mansour, Gavin, Gerlock & Manas CO, LPA has fulfilled all of its obligations to Excalibur and no longer represents the corporation in the MWM/Cliffs contract dispute. The following is the 2011 brief summary of the MWM/Cliffs 1967 Option and Agreement Contract highlights.MWM until a uncertified letter by Cliffs attorney, Susanne E. Dickerson 2/4/2011 had never received any notice of any kind of Joint Venture Agreements entered into by Cliffs from the start of Cliffs 1967 Agreement.MWM is not now nor ever has been “chargeable” to those relationships.Cliffs is totally responsible for all contract terms. 1. MWM/Cliffs Agreements and Deeds Agreement not assignable in whole or in part without prior written notice by Cliffs et al: -Cliffs never noticed with the Magnox (CEGB) or the Uranerz sales. -Cliffs never noticed with the Getty Agreements (Note:Getty clause depicted as an independent) -Magnox (CEGB) never noticed with the Power Resource Agreement. -Magnox (PR) never noticed with the Cameco sales. -Uranerz never noticed with the Cogema (PMC) sales agreement. -Cogema (PMC) never noticed with Cameco (PR) sales. 2.Contract Third Party Contingency: -Contract binding upon successor in interest, legal representatives, and assigns of the respective parties hereto. -1986/Veillette memo states forthcoming sales adhere to the MWM Agreements. -Cliffs royalty reassurances by “all lands in the Powder River Basin – by whomsoever” 3.Area of Mutual Interest T33-50N R69-79W -Proposed by Cliffs to reduce MWM 7 1/2% royalty on some 25,000,000# to 4% and to eliminate area competition from MWM. -All AMI mineral acquisitions were subject to reassignment to MWM. 4.Mineral Rights Reassignment: -No mineral rights in the AMI were ever sold to Cliffs et al. – only operating rights. -All AMI mineral rights acquired by Cliffs et al were subject to reassignment notice 60 days prior to term. -No AMI mineral rights could be abandoned without MWM authorization. -Cliffs transferred mineral rights were subject to reassignment to Cliffs with a 90-day notice prior to term. -Thousands of acres of mineral rights have been abandoned by Cameco and Cogema without MWN authorization. -Cogema abandoned the Pine Tree project without proper notice. Securities Exchange Commission - Form 10-K Excalibur Industries - May 31, 2011 Page 11 5.Property and Engineering Data: -All drilling information (maps – logs – engineering specs) was to be furnished to MWM on an as developed time frame. -All mineral property acquisitions were to be updated as developed along with fee contracts and yearly BLM filings. 6. Project Liability: -Cliffs et al are solely responsible for operational and environmental liability. 7.AMI Royalty: -A four (4) % yellow cake royalty is to be paid monthly on yellow cake sales from all AMI production by “Cliffs and whomsoever”. -An advance royalty of $1,349,287 was to be reimbursed from AMI production. -Cliffs negotiator (C. Rawley) deposition states Cliffs retained AMI royalty obligation. ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS (a-d) No matters were submitted to a vote of security holders during the quarter ended May 31, 2010 through solicitation of proxies or otherwise.The last annual shareholder’s meeting of the Company was held November 23, 2010. ITEM 5 - MARKET FOR THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS (a) Principal Market:The stock of the Corporation was formerly traded on the Intermountain Stock Exchange in Salt Lake City, Utah.At the present time the stock is not traded on a listed stock exchange and the Company knows of no market maker. (b) Approximate number of shareholders of record as of May 31, 2011 is 1,103. (c-1) No dividends have been paid or declared in the past 5 fiscal years. (c-2) Management anticipates no payment of dividends in the near future. (c-3) Excalibur has no salaried employees. Securities and Exchange Commission - Form 10-K Excalibur Industries - May 31, 2011 Page 12 ITEM 6 - SELECTED FINANCIAL DATA FOR THE YEARS ENDED MAY 31: Total Revenues $
